DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 15 May 2020, 15 September 2020, 16 November 2020, 23 June 2020 and 27 December 2021 are made of record.

Claim Objections
Claim 7 is objected to because it is incomplete, does not further limit independent claim 4.  It is rejected with respect to the expected subject matter of claim 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawton et al. WO 2019/171062 A1.
As to claim 1, Lawton teaches a structure for space (figures 1 and 3, page 5, lines 1-9, a deployable structure for forming the body of a spacecraft) comprising:
a plurality of tiles having a stowed configuration and a deployed configuration (figures 1 and 2, page 5, lines 10-30, spacecraft body 110 comprises square panels 110, 102 providing a planar structure that has a substantially continuous surface in the deployed configuration without any large gaps between panels), and
a plurality of stored-energy connectors connected to adjacent ones of said plurality of tiles, said plurality of stored-energy connectors storing energy in the stowed configuration and moving said plurality of tiles to the deployed configuration (figures 1 and 2, page 5, line 32 to page 6, line 6 and page 6-36, tape-spring hinges 111, 112, 113, 114 and 115 are configured to store elastic energy when the hinge is folded and configured to lock the spacecraft body 110 into the deployed configuration after deployment from the stowed configuration; the tape-spring hinges provide a self-locking ability to assist in locking the plurality of panels 101, 102 of the spacecraft body 110 into the deployed configuration).

As to claim 2 with respect to claim 1, Lawton teaches the stored energy comprising mechanical energy, said plurality of stored-energy connectors moving said plurality of tiles to the deployed configuration without electrical energy (figures 1 and 2, page 5, line 32 to page 6, line 6 and page 6-36, tape-spring hinges 111, 112, 113, 114 and 115 are configured to store elastic energy when the hinge is folded, the stored elastic energy assists in automatically deploying the spacecraft body 110).

As to claim 3 with respect to claim 1, Lawton teaches said plurality of stored-energy connectors each comprising a spring connector (figures 1 and 2, page 5, lines 31-36 and page 6, lines 33-36 and page 7, lines 15-24,  hinges 111, 112, 113, 114 and 115 are tape spring hinges to connect and deploy the plurality of panels 101, 102).

As to claim 4, Lawton teaches an antenna array (figure 1, page 9, lines 11-27, an array of antenna mounted to a plurality of panels of a deployable spacecraft body 110) comprising:
a plurality of antenna assemblies each having one or more antennas, said plurality of antenna assemblies having a stowed configuration and a deployed configuration structure (figures 1 and 2, page 5, lines 10-30 and page 9, lines 11-27, satellite deployable body 110 comprises square panels 110, 102 providing a planar structure that has a substantially continuous surface in the deployed configuration without any large gaps between panels; an RF patch antenna mounted on a surface of each of the plurality panels 101, 102 on the same side of the deployed spacecraft body 110),
a plurality of stored-energy connectors connecting adjacent ones of said plurality of antenna assemblies, said stored-energy connectors having a stored-energy position and a released-energy position, whereby said plurality of stored-energy connectors are in the stored- energy position when said plurality of antenna assemblies are in the stowed configuration and move said plurality of antenna assemblies to the deployed configuration (figures 1 and 2, page 5, line 32 to page 6, line 6 and page 6-36, tape-spring hinges 111, 112, 113, 114 and 115 are configured to store elastic energy when the hinges are folded and the panels are stacked / stowed and configured to unfold and to lock the spacecraft body 110 into the deployed planar configuration).
As to claim 5 with respect to claim 4, Lawton teaches said plurality of antenna assemblies forming a planar array in space in the deployed configuration (figures 1 and 2, page 5, lines 10-30 and page 9, lines 11-27, the plurality of patch antenna mounted to the surface of each of the square panels 110, 102 form a planar structure of the deployed spacecraft body 110).

As to claim 6 with respect to claim 4, Lawton teaches said plurality of stored-energy connectors self-assemble said plurality of antenna assemblies in space (figures 1 and 2, page 5, line 32 to page 6, line 6 and page 6-36, tape-spring hinges 111, 112, 113, 114 and 115 are configured to store elastic energy when the hinges are is folded and the panels are stacked / stowed and configured to lock the spacecraft body 110 into the deployed configuration after deployment from the stowed configuration).

As to claim 7 with respect to claim 4, Lawton teaches said plurality of stored-energy connectors each comprising a spring connector (figures 1 and 2, page 5, lines 31-36 and page 6, lines 33-36 and page 7, lines 15-24, hinges 111, 112, 113, 114 and 115 are tape spring hinges to connect and deploy the plurality of panels 101, 102).

As to claim 8 with respect to claim 4, Lawton teaches said plurality of antenna assemblies are flat (figures 1 and 2, page 5, lines 10-30 and page 9, lines 11-27, the plurality of patch antenna mounted to the surface of each of the square panels 110, 102 form a planar structure of the deployed spacecraft body 110).


As to claim 9 with respect to claim 4, Lawton teaches said plurality of antenna assemblies are folded with respect to each other when in the stowed configuration and unfolded with respect to each other when in the deployed configuration  (figures 1 and 2, page 5, line 1 to page 6, line 6 and page 6-36, in the stowed configuration, the plurality of panels 101, 102 are stacked on top of one another and unfolded and lock to the spacecraft body 110 into the deployed planar configuration via the connecting tape-springs).

As to claim 10 with respect to claim 4, Lawton teaches said stored-energy connectors are in the released-energy position when said plurality of antenna assemblies are in the deployed configuration (figures 1 and 2, page 5, line 32 to page 6, line 6 and page 6-36, tape-spring hinges 111, 112, 113, 114 and 115 are configured to store elastic energy when the hinges are folded and the panels are stacked / stowed and configured to unfold and to lock the spacecraft body 110 into the deployed planar configuration).

As to claim 12 with respect to claim 4, Lawton teaches said plurality of antenna assemblies each have a communication side and a solar side, said communication side having one or more antenna elements communicating with Earth, and said solar side having one or more solar cells generating power (page 9, lines 11-27, a satellite comprising the deployable body 110 comprises a solar panels mounted on the surface of each of the panels on one side of the body 110 to collect solar radiation and an RF patch antennas mounted on the opposite surface of each panel of the body 110 to face towards earth while in orbit).

Claims 13-19 are withdrawn.
As to claim 20 with respect to claim 1, Lawton teaches said structure or array communicating with a processing device on Earth (figure 1, page 5, lines 1-17, the deployable body 110 is used as the body of a spacecraft such as a LEO satellite or a space probe with communication to the surface of the Earth).

As to claim 21, Lawton teaches a method for communicating comprising transmitting and/or receiving signals to and/or from a structure or array of claim 1 (figure 1, page 5, lines 1-17 and page 6, lines 15-16, the deployable body 110 as identified in the claim elements of claim 1, is used as the body of a spacecraft such as a LEO satellite with communication to the surface of the Earth).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lawton et al. WO 2019/171062 A1 in view of Thomas Jeffrey Harvey US 8,757,554.
As to claim 11 with respect to claim 4, Lawton teaches the tape-spring hinges assist in locking the panels into the deployed configuration, page 6, lines 31-36, but does not specifically teach the satellite body comprising a locking mechanism having a locked position to lock said plurality of antenna assemblies in the stowed configuration, and an unlocked position to permit said stored-energy connectors to move said plurality of antenna assemblies to said deployed configuration.
Harvey teaches a deployable and tracked solar array mechanism for restraining and releasing deployable solar pane arrays on a CubeSat spacecraft, figures 1-10, column 3, line 52 to column 4, line 18. Harvey describes the deployable and tracked solar array mechanism 10 comprising holding devices 40 for holding the solar panel arrays 12 against the spacecraft prior to deployment, a pair of spring mechanisms 44 that are a redundant stainless steel compression springs positioned between the panels and meltable release pin 46 that maintains the position of each panel frame 32, 34 relative to the spacecraft 14 against the force of the spring mechanisms 44; deployment event is initiated by a command to burn the release pin 46 to allow the spring mechanisms 44 to urge each of the frames 32, 34 of the solar panels in a slidable direction, column 5, lines line 13-58.
Since Lawton teaches a self-locking ability of the tape-spring hinges assist in locking the panels of the spacecraft body into the deployed configuration, page 6, lines 31-36, it would have been obvious to one skilled in the art before the effective filing date of the instant application to configure the tape-spring deployment mechanism of Lawton with the additional deployable and tracked solar array mechanism of Harvey to releasably restrain and deploy the solar/ RF antenna panel arrays from against the spacecraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644